IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Atlas Air, Inc.,                           :
                           Petitioner      :
                                           :
      v.                                   :
                                           :
Workers' Compensation Appeal               :
Board (O'Donnell (Deceased)),              :
                       Respondent          :     No. 117 C.D. 2015


                                        ORDER


             NOW, December 16, 2015, having considered petitioner’s application for

en banc reargument or panel reconsideration and respondent’s response in opposition

thereto, the application is denied.


                                           _________________________________
                                           DAN PELLEGRINI,
                                           President Judge